Citation Nr: 1215577	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-00 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Appeals (VA) Regional Office (RO), which denied an increased rating for PTSD.  

In December 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record and associated with the claim folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts, in essence that his PTSD is more severe than the current evaluation reflects.  He maintains that he has panic attacks, depression, and he is isolated from his family members.  

The Veteran asserted at his December 2011 Travel Board hearing that his PTSD has become progressively worse since his March 2009 VA examination.  He endorsed worsening memory problems, an escalation in his panic attacks, and an increase in his medication.  Hearing Transcript (T.) at pages 4, 7, and 8.   A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his PTSD disability, and has indicated specifically during his March 2011 Travel Board hearing that it has worsened since his March 2009 VA examination, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The Veteran also indicated during his December 2011 Travel Board hearing that he attended weekly group therapy and periodic individual therapy for treatment of his PTSD.  He stated that he received this ongoing treatment from the Tampa VA mental health clinic which is associated with the James Haley VA Medical Center.  A review of the claims folder only includes treatment records dated up to December 2009 from VA.  Any additional records from VA regarding mental health treatment for his PTSD should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.  

Finally, regarding his increased rating claim, the Veteran has made a claim for the highest rating possible and reports that he is unemployed.  Such gives rise to the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has been raised. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  This is not the case.  A claim for TDIU was denied in an April 2010 rating decision.  The Veteran did not file a substantive appeal (VA Form 9) within the one year of the notice of the denial and the decision became final.  

Moreover, the Veteran testified that his employment was not due to his PTSD but rather his now service connected heart disability, which is not an issue on appeal.  T. at page 9.  It is for this reason that the Veteran's records from the Social Security Administration (SSA) are not deemed to be relevant with respect to the issue on appeal, and that a remand for SSA records is not warranted.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).



Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to treatment for the Veteran's service-connected PTSD disability for the period from December 2009 to the present, if any, and associate those records with the claims folder.  Any negative development should be included in the claims file.  

2.  Schedule an appropriate VA psychiatric examination to determine the current severity of the Veteran's service-connected PTSD disability.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented mental health history and lay statements.  All indicated tests and studies should be performed, and the examiner should review the results of testing, if any, prior to completing the report.  

3.  After completion of the above action, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

